Citation Nr: 1002173	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1954 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the RO 
in San Diego, CA, which, in pertinent part, denied 
entitlement to a rating in excess of 20 percent for the 
Veteran's low back disability.  This claim is now under the 
jurisdiction of the RO in St. Petersburg, Florida.  

In October 2009, the Veteran testified at a Travel Board 
hearing at the St. Petersburg RO before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the file.

The Board notes that a claim for a total disability rating 
based on individual unemployability (TDIU) was submitted in 
December 2008, and a VCAA notification letter regarding this 
claim was sent to the Veteran in April 2009.  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the issue of TDIU is part of an increased 
rating claim when a request for TDIU is reasonably raised by 
the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
As the Veteran has argued that he is unable to work due to 
his disability and has submitted additional evidence 
regarding the issue of unemployability, the Board finds that 
the issue of TDIU has been reasonably raised by the record.  
There is no indication that this issue has been adjudicated 
yet.  Therefore, it is referred to the RO for appropriate 
action.  

The Veteran also submitted letters dated in July 2005 from 
prospective employers after the April 2009 statement of the 
case (SOC) was issued.  The RO considered these letters in a 
previous claim for TDIU, but it does not appear that these 
letters were considered by the RO in connection with this 
claim.  However, in an August 2009 letter, the Veteran waived 
initial consideration of this evidence by the agency of 
original jurisdiction in accordance with 38 C.F.R. § 20.1304 
(2009).  The Board may proceed with appellate review.  

FINDING OF FACT

The Veteran's service connected low back disability has been 
manifested by pain radiating to his legs and forward flexion 
to 50 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
low back disability are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
adequate reasons and bases supporting its decision.  See 
38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review 
the entire record, it need not discuss each piece of 
evidence.  See id.  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  The law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to initial adjudication of the Veteran's claim, a 
January 2008 letter informed the Veteran that the evidence 
must show that his disability has gotten worse, that a 
disability rating from 0 to as much as 100 percent is 
assigned by using a schedule for evaluating disabilities, and 
that VA considers the nature and symptoms of the condition, 
the severity and duration of the symptoms, and their impact 
upon employment.  The letter also provided examples of the 
types of evidence the Veteran could submit in support of his 
claim, and VA's and the Veteran's respective responsibilities 
for obtaining such evidence.  A letter sent to the Veteran in 
November 2008 provided the above notice and also informed the 
Veteran that he could submit evidence showing the impact of 
his disability on daily life, and included specific rating 
criteria applicable to his claim.  Although the November 2008 
letter was not sent prior to initial adjudication of the 
Veteran's claim, the Veteran had an opportunity to respond 
with additional argument and evidence before his claim was 
subsequently readjudicated and a supplemental statement of 
the case issued in April 2009.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Moreover, in a November 2008 response to 
this letter, the Veteran indicated that he had no additional 
evidence or information to submit in support of his claim.  
The Board concludes that the duty to notify has been 
satisfied.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently vacated and remanded Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), overruling that 
decision insofar as it required notice of the rating criteria 
specific to the veteran's case and notice regarding the 
impact of the disability at issue on daily life.  See 
Vazquez-Flores v. Shinseki 580 F.3d 1270 (Fed. Cir. 2009).  
Nevertheless, the notice provided to the Veteran in this case 
fully complied with Vazquez-Flores.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has not 
identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claim.  
The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Here, the RO provided the Veteran an appropriate VA 
examination in February 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in 
this case is more than adequate, as it is predicated on a 
full reading of the Veteran's claims file, including the 
medical records therein, as well as a thorough examination of 
the Veteran.  Moreover, there is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's low back disability since he was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95 (April 7, 
1995).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion has 
been met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

II. Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 20 percent for his low back disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's low back disability has been rated under 
Diagnostic Code (DC) 5242 in 38 C.F.R. § 4.71a (2009).  The 
rating schedule provides for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).  The evaluation of 
intervertebral disc syndrome will be discussed below.  The 
General Rating Formula provides the following ratings, in 
relevant part:

A 20 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  
A 40 percent evaluation requires forward flexion of 
the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where 
unfavorable ankylosis of the entire spine is 
demonstrated.  

See id.  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine.  Id.  This is because the criteria "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension."  See id., Note (5).  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

The Veteran's VA treatment records from dated January 2007 to 
April 2009 reflect complaints of low back pain, frequent 
muscle spasms, and episodes of falling.  They also reflect 
that he uses a cane for support.  The Veteran has received 
physical therapy and takes a number of medications to control 
his pain.  

In a January 2007 VA examination, the Veteran reported that 
he had mid low back pain with occasional shooting radicular 
pain down his left leg to the calf.  The Veteran described 
the pain as being a 4 out of 10 in intensity, with sharp 
pains down his leg with certain unpredictable motions that 
were an 8 out of 10 in intensity.  The Veteran stated that he 
uses a cane for support, but had used a back brace in the 
past.  On examination, there was mild tenderness over the 
lower lumbar spine and posterior/superior iliac spine and 15 
degrees extension.  The Veteran had flexion to 50 degrees and 
extension to 15 degrees.  Lateral bending was to 20 degrees 
bilaterally and rotation was to 15 degrees bilaterally.  
There was no further limitation due to pain, weakness, 
fatigue, lack of endurance, or incoordination on repeat 
testing.  The examiner found that the Veteran's low back 
disability would prevent him from doing any repetitive 
bending or lifting activities.  However, there were no other 
occupational or daily living limitations. 

In the February 2008 VA examination, the Veteran reported 
that on occasion he has "shooting pain" down both legs, 
which the examiner found to be likely secondary to muscle 
spasms.  The examination of the Veteran's lumbar spine was 
negative for paraspinous spasms.  The Veteran had flexion 
from 0 to 70 degrees, extension from 0 to 15 degrees, lateral 
bending from 0 to 20 degrees bilaterally, and rotation from 0 
to 15 degrees bilaterally.  He did not complain of pain with 
active movement and did not complain of pain, weakness, 
fatigability, or lack of endurance with repetitive movement.  

Based on the Veteran's ranges of motion, the Board finds that 
a disability rating in excess of 20 percent is not warranted.  
The January 2007 VA examination reflects that the Veteran's 
forward flexion was to 50 degrees, which exceeds the 30 
degree or less requirement for a 40 percent rating under the 
General Rating Formula.  The February 2008 VA examination 
reflects that the Veteran's forward flexion was to 70 
degrees, and thus exceeds the range (between 31 and 60 
degrees) for a 20 percent disability rating.  His combined 
range of motion was 155 degrees, which exceeds the "not 
greater than 120 degrees" requirement for a 20 percent 
disability rating.  Thus, a rating in excess of 20 percent is 
not warranted based on the Veteran's ranges of motion as 
reflected in the January 2007 and February 2008 VA 
examinations.  

There is also no evidence that the Veteran has ankylosis, 
favorable or unfavorable, of the spine.  Thus, a higher 
rating under the General Rating Formula is not warranted.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2009) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  In the January 2007 VA examination, the 
examiner found that there was no further limitation due to 
pain, weakness, fatigue, lack of endurance, or incoordination 
on repeat testing.  In the February 2008 VA examination, the 
VA examiner noted that the Veteran did not complain of pain 
with active movement and did not complain of pain, weakness, 
fatigability, or lack of endurance with repetitive movement.  
The Board notes that in a January 2008 VA treatment record, 
the Veteran reported increased pain with prolonged sitting, 
standing, walking, lifting, and increased movement.  At the 
October 2009 Board hearing, the Veteran stated that he can 
only walk for about 25 steps and then has to sit down or 
rest.  He further stated that he cannot sit much longer than 
10 minutes because of his back pain and that his low back 
disability interferes with standing and weight bearing.  The 
Veteran has also stated that his legs have collapsed on a 
number of occasions, and he submitted signed and witnessed 
statements dated in July 2007 and November 2008 detailing two 
occasions in which his leg collapsed from a spike of shooting 
pain from his back.  However, these statements are outweighed 
by the objective medical evidence, which shows that there is 
no additional pain or limitation beyond that reflected in the 
range of motion tests.  Accordingly, an increased rating 
under DeLuca is not warranted.  

Under the current schedule, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are separately evaluated under 
an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, DC's 
5235-5243, Note (1).  

In the January 2007 VA examination, a neurological 
examination of the Veteran revealed 5/5 strength in the lower 
extremities, although the Veteran had difficulty with the 
heel and toe walk.  There was also decreased sensation over 
both feet which the examiner stated was apparently due to 
diabetic neuropathy.  Reflexes were 1+ at both ankles and 2+ 
in the right knee, and 0 in the left knee.  The straight leg 
raise and extensor hallucis longus tests were negative.  The 
examiner diagnosed the Veteran with left fourth lumbar 
radiculopathy with absent left knee reflect at the fourth 
lumbar.  

In the February 2008 VA examination, a neurological 
examination revealed similar findings.  The examiner found 
that the Veteran's reflexes were not present at the knees or 
ankles bilaterally.  

The Board notes that the Veteran has already been service-
connected for peripheral neuropathy of the right and left 
lower extremities as secondary to his low back disability, 
which have each been rated as 10 percent disabling.  To grant 
an increased rating for the Veteran's low back disability 
based on any associated neurological abnormalities would 
result in compensating the Veteran twice for the same 
disability, in violation of the rule against pyramiding.  See 
38 C.F.R. § 4.14.  The issues of increased ratings for the 
Veteran's peripheral neuropathy of the lower extremities are 
not on appeal.  Thus, an increased rating for associated 
neurological abnormalities is not warranted. 

Because the Veteran has been diagnosed with degenerative disc 
disease, his disability of the low back can also be rated 
using the criteria for evaluating intervertebral disc 
syndrome under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  
Under DC 5243, intervertebral disc syndrome (pre-operatively 
or post-operatively) is to be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (2009).  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent evaluation is 
warranted if incapacitating episodes have a total duration of 
at least two weeks but less than four weeks; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks; and a 60 percent rating is 
warranted if the total duration is at least six weeks.  See 
38 C.F.R. § 4.71a (DC 5243).  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a Note (1).

The Board has reviewed the Veteran's claims file and cannot 
find evidence of prescribed bed rest by a physician.  In the 
January 2007 and February 2008 VA examinations, the Veteran 
denied incapacitating episodes of low back pain.  Thus, the 
Board finds that the Veteran has not had any incapacitating 
episodes within the meaning of DC 5243.  A higher rating 
based on the alternative ratings formula for intervertebral 
disc syndrome is not warranted.

The Board has considered the issue of staged ratings.  See 
Hart, supra.  However, the record contains no evidence 
demonstrating that the Veteran is entitled to a rating in 
excess of 20 percent at any point since his claim for an 
increase.  Therefore, no staged ratings are appropriate.  

The Board has also considered whether the Veteran's claim 
should be referred for an extraschedular rating.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  38 C.F.R. 
§ 3.321(b) (2009).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

At the October 2009 Board hearing, the Veteran testified that 
his back pain prevents him from concentrating and performing 
most activities in which he used to engage.  He stated that 
he often has to lie down with a towel under his back in a 
recliner to get relief and spends too much time in bed.  The 
Veteran also submitted letters dated in July 2005 from 
prospective employers expressing doubt about the Veteran's 
ability to perform the physical demands of the jobs for which 
he had applied, as they would require walking up and down 
stairs and climbing ladders. 

The Board finds that the Veteran's low back disability does 
not warrant referral for extraschedular consideration.  His 
reported symptoms are those contemplated by DC 5242.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that his low back disability or 
the difficulties flowing from it constitute "such an 
exceptional or unusual disability picture . . . as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b).  While the Veteran was 
denied two jobs because the prospective employers doubted his 
physical ability to perform them, the Veteran has not shown 
that his low back disability has actually caused marked 
interference with employment.  The fact that two prospective 
employers declined to offer the Veteran a job is not 
sufficient to amount to marked interference with employment.  
Indeed, the evidence shows that the Veteran is fully retired, 
and the Veteran has not submitted evidence showing that past 
jobs were terminated or that he had to absent himself from 
work for substantial periods of time due to his low back 
disability.  In the January 2007 VA examination, the examiner 
found that the Veteran's low back disability would prevent 
him from doing any repetitive bending or lifting activities, 
but that there were no other occupational limitations.  There 
is also no evidence that the Veteran's disability has 
resulted in frequent periods of hospitalization.  Thus, the 
Board finds that the available schedular evaluations are 
adequate to rate this disability, and therefore referral for 
extraschedular consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
a rating in excess of 20 percent for a low back disability 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


